Judgment (denominated order) unanimously reversed on the law without costs and motion dismissed. Memorandum: Defendant’s sole contention is that because plaintiff’s submission of a proposed order was untimely, her motion *908must be deemed abandoned. A prevailing party must provide the court with a proposed order or judgment for signature "unless otherwise directed by the court, within 60 days after the signing and filing of the decision directing that the order be settled or submitted” (22 NYCRR 202.48 [a]). A party’s failure to comply with that section shall be deemed an abandonment unless that party shows good cause for the delay (22 NYCRR 202.48 [b]). Special Term’s decision directing the submission of an order was dated May 10, 1989 and a proposed order was apparently not submitted until sometime in October 1989. Upon receipt of the proposed order, defendant’s counsel advised the court that the order should not be signed and that the motion must be deemed abandoned because the order was not submitted within 60 days after the signing and filing of the decision. Plaintiff did not respond to defendant’s assertion. Because plaintiff failed to submit the proposed order within 60 days of the trial court’s decision and failed to show good cause for the delay, the motion must be deemed abandoned (see, Seeman v Seeman, 154 AD2d 584; Tuller v Tuller, 162 AD2d 801). (Appeal from judgment [denominated order] of Supreme Court, Erie County, Sedita, J.—enforcement.) Present—Dillon, P. J., Denman, Pine, Lawton and Davis, JJ.